              IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS
                       HOUSTON DIVISION

SARAH ADELA COY, individually,       §
As Heir at law, and as Independent   §
Administrator of the Estate of       §
ROBERT MICHAEL COY,                  §
Deceased; CHRISTY LYNN               §
LUNDAY; and DEBBIE LEANN             §
WOLFE                                §
Plaintiffs                           §
                                     §
v.                                   §
                                     § CIVIL ACTION NO. 4:19-cv-02908
                                     §
THE COUNTY OF WALLER;                §
COUNTY OF WALLER                     §
SHERIFF’S OFFICE; SHERIFF            §
GLENN SMITH; DONNIE                  §
MORDECAI; ROBERT FIELDS;             §
JOHN MOON; STEPHEN                   §
TUCKER; PATRICK CASEY;               §
SHAWN DARLING; and WES               §
MANION                               §
                                     §
Defendants.                          §

           PLAINTIFFS’ OPPOSITION TO DEFENDANTS’

                        MOTION TO DISMISS
                                        TABLE OF CONTENTS

                                                                                                                 Page

TABLE OF CONTENTS .......................................................................................2

INDEX OF AUTHORITIES .................................................................................3

STATEMENT OF ISSUES ...................................................................................6

INTRODUCTION .................................................................................................7

FACTS ...................................................................................................................8

ARGUMENT .........................................................................................................9

I.       Standard of Review .................................................................................. 10

II.      Plaintiffs have alleged a sufficient excessive force claim
         against Tucker. ........................................................................................ 12

III.     Defendants’ motion with respect to the other officers that
         were part of the SWAT team should also be denied. ............................. 16

IV.      Defendants’ motion to dismiss with respect to Waller County
         should be denied. ..................................................................................... 17

V.       The Court should agree to dismiss the Texas state law
         claims, punitive damages claims against Waller County, and
         the claims against the Sheriff’s office. .................................................... 21

VI.      If this Complaint is dismissed, Plaintiffs seek leave to
         amend. ...................................................................................................... 22

CONCLUSION ................................................................................................... 23

CERTIFICATE OF SERVICE ........................................................................... 24

APPENDIX ......................................................................................................... 25




                                                            2
                                   INDEX OF AUTHORITIES

                                                                                                          Page


Cases

Albany Ins. Co. v. Almacenadora Somex S.A.,
  5 F.3d 907 (5th Cir. 1993) .............................................................................. 21

Alexander v. Verizon Wireless Services, L.L.C.,
  875 F.3d 243 (5th Cir. 2017) ............................................................................ 9

Ashcroft v. Iqbal,
  556 U.S. 662 (2009) .......................................................................................... 9

Backe v. LeBlanc,
 691 F.3d 645 (5th Cir. 2012) .......................................................................... 10

Betton v. Belue,
  ___ F.3d ___ , 2019 WL 5700353 (4th Cir. Nov. 5, 2019) ............................. 13

Byrd v. Brishke,
  466 F.2d 6 (7th Cir. 1972) ........................................................................ 15, 16

Cox v. Kaelin,
  577 Fed. App’x 306 (5th Cir. 2014) ................................................................ 10

District of Columbia v. Wesby,
  138 S. Ct. 577 (2018) ........................................................................................ 9

EPCO Carbon Dioxide Products, Inc. v. JP Morgan Chase Bank, NA,
 467 F.3d 466 (5th Cir. 2005) .......................................................................... 10

Estate of Smith v. Marasco,
  430 F.3d 140 (3d Cir. 2005) ........................................................................... 18

Geiger v. Sloan,
  No. 18-60480, 2019 WL 3763525 (5th Cir. Aug. 8, 2019) ....................... 12, 13

Goodman v. Harris County,
 571 F.3d 388 (5th Cir. 2009) .......................................................................... 17


                                                        3
Harris v. Chanclor,
 537 F.2d 203 (5th Cir. 1976) .......................................................................... 15

Hart v. Bayer Corp.,
 199 F.3d 239 (5th Cir. 2000) .......................................................................... 21

Holland ex rel. Overdorff v. Harrington,
 268 F.3d 1179 (10th Cir. 2001) .................................................................. 9, 18

Jensen v. City of Oxnard,
  145 F.3d 1078 (9th Cir. 1998) ........................................................................ 19

Johnson v. Johnson,
  385 F.3d 503 (2004) ........................................................................................ 10

Mace v. City of Palestine,
 333 F.3d 621 (5th Cir. 2003) .......................................................................... 12

O’Neill v. Krzmeninski,
  839 F.2d 9 (2d Cir. 1988)................................................................................ 15

Pineda v. City of Houston,
  291 F.3d 325 (5th Cir. 2002) .......................................................................... 17

Piotrowski v. City of Houston,
  237 F.3d 567 (5th Cir. 2001) .......................................................................... 17

Ramirez v. Knoulton,
 542 F.3d 124 (5th Cir. 2008) .......................................................................... 11

Rel. Bazan v. Hidalgo County,
  246 F.3d (5th Cir. 2001) ................................................................................ 12

Summer v. Land & Leisure, Inc.,
  664 F.2d 965 (5th Cir. 1981) .......................................................................... 21

Texas Dep’t of Pub. Safety v. Petta,
  44 S.W.3d 575 (Tex. 2001) ............................................................................. 20

United States v. Koon,
 34 F.3d 1416 (9th Cir. 1994), rev’d in part on other grounds by Koon v.
 United States, 518 U.S. 81 (1996).................................................................. 16


                                                       4
Waller v. Hanlon,
 922 F.3d 590 (5th Cir. 2019) .......................................................................... 14

Ware v. Reed,
 709 F.2d 345 (5th Cir. 1983) .......................................................................... 16

Z.J. by & through Jones v. Kansas City Bd. of Police Commissioners,
  931 F.3d 672 (8th Cir. 2019) .......................................................................... 18

Rules

Federal Rule of Civil Procedure 12(b)(6) ............................................................ 8

Federal Rule of Civil Procedure 15(a)............................................................... 20




                                                     5
                               STATEMENT OF ISSUES

      1.    Whether plaintiffs' claim that an officer who shoots a non-

threatening resident of a home in his own bedroom while executing a search

warrant against someone else’s property states a claim under Rule 12?

      2.    Whether plaintiffs' claim that other officers who were part of the

same SWAT team can be liable under Section 1983 for their failure to prevent

the shooting states a claim?

      3.    Whether plaintiffs' claim that a county that has a policy of using

SWAT teams in all circumstances to execute search warrants without

analyzing whether they are necessary states a claim under Rule 12?




                                      6
      Defendants have filed a motion to dismiss in this case (ECF Doc. No. 22).

Plaintiffs file this opposition to their motions to dismiss.

                               INTRODUCTION

      Robert Michael Coy was asleep at home at 5:30 in the morning when a

Waller County SWAT team executed a “dynamic entry” into his house. They

did so under a search warrant for someone else’s property. During that search,

Mr. Coy was killed by one of the officers in his own bedroom, asking desperately

for his domestic partner to call the police. He was not the suspect of any crime,

was not thought to be dangerous in any way, was not given a chance to respond

appropriately to the SWAT team, and certainly was no imminent threat to

anyone (much less to a SWAT team officer in heavy tactical armor). The officer

who wantonly killed Mr. Coy should be liable for an unconstitutional use of

excessive force under Section 1983. Certainly at this early stage, the complaint

amply pleads such a case.

      The claims against the other officers in the SWAT team should also be

sustained because they failed to prevent an unconstitutional use of force

against Mr. Coy. Courts have long recognized that a peace officer has a duty to

prevent such killings when they can. These officers did not. But this lawsuit

also seeks recovery against Waller County for the policies and customs that led

to this senseless killing. There is no reason whatsoever that a search warrant


                                        7
for a non-violent suspect for child pornography should be carried out by a

SWAT team absent special circumstances, and certainly not where the suspect

lives with innocent people who have nothing to do with his alleged crimes. As

pleaded (and as plaintiffs are confident they will prove) Waller County’s policy

of using a SWAT team in these circumstances violates the Constitution.

      This is an important case. It strikes at some of the most important

freedoms Americans have—the right to be safe in one’s own home, asleep in

one’s own bed. To grant qualified immunity in these circumstances—without

discovery, without any camera footage, and without any testimony—would be

to give police departments sanction to use lethal force against innocent

homeowners and residents with reckless disregard. Defendants’ motion to

dismiss should be denied in most respects.

                                   FACTS

      The facts as we know them now are straightforward. Mr. Coy was asleep

at home on July 18, 2018. Compl. ¶ 19. The Waller County Police acquired a

search warrant for devices that might contain child pornography owned by Mr.

Coy’s girlfriend’s son. Compl. ¶ 19. Mr. Coy was not listed in that warrant as

the person who might have such a device, and he was not suspected of any

crime. Compl. ¶ 19. A Waller County SWAT team, fully armed and armored,

burst into his house at 5:30 AM and shot him during its raid. Compl. ¶20. We


                                       8
believe the person who fired the fatal bullet was Deputy Stephen Tucker. The

Complaint alleges that Mr. Coy, far from being a threat to any police officer,

actually told his girlfriend to call the police in response to the home invasion.

Compl. ¶ 19-22. The Complaint also alleges that Waller County and its Sheriff

have a policy under which SWAT teams are systematically used to execute

even routine warrants against non-dangerous suspects. Compl. ¶ 28-32.

                                          ARGUMENT

          This Court should deny Defendants’ motion to dismiss in nearly every

respect. First, the Complaint alleges a straightforward excessive force claim

against Stephen Tucker, the officer whom plaintiffs believe shot and killed Mr.

Coy. 1 The killing of a person who may have been unarmed and in any event

was not a threat to the SWAT team is a paradigmatic excessive force claim.

The other members of the SWAT team are also liable for failing to prevent

Tucker’s use of excessive force. Finally, Waller County is liable because it

created a custom or policy of using SWAT teams against non-violent offenders

without engaging in any analysis as to whether that use is reasonable. But the

“decision to deploy a SWAT team to employ a warrant necessarily involves the

decision to make an overwhelming show of force—force far greater than that




1
    Defendants do not appear to dispute that Mr. Tucker shot Mr. Coy.


                                                   9
normally applied in police encounters with citizens.” Holland ex rel. Overdorff

v. Harrington, 268 F.3d 1179, 1189 (10th Cir. 2001). To fail to even consider

whether that overwhelming force is justified violates the law.

I.    Standard of Review

      A motion to dismiss may only be granted under Federal Rule of Civil

Procedure 12(b)(6) if the complaint does not contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face. Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). In evaluating the complaint, the Court must

ask whether it can reasonably infer “more than the mere possibility of

misconduct.” Id.

      Section 1983 provides a cause of action to an individual harmed by a

state official’s violation of federal law. Under Supreme Court precedent,

government officials are entitled to qualified immunity when carrying out their

duties. Plaintiffs can overcome that immunity by showing that the officer

violated their clearly established right. “Clearly established” means that either

a “controlling authority” explicitly adopts a rule or else there is a robust

consensus of persuasive authority. District of Columbia v. Wesby, 138 S. Ct.

577, 589-90 (2018).

      Nonetheless, qualified immunity can only be granted on a motion to

dismiss where the defense is established on the face of the complaint. See

Alexander v. Verizon Wireless Services, L.L.C., 875 F.3d 243, 249 (5th Cir.
                                    10
2017). So long as factual circumstances supporting liability are not “foreclosed”

by the “face” of plaintiff’s pleading, “dismissal at this early stage” is improper.

EPCO Carbon Dioxide Products, Inc. v. JP Morgan Chase Bank, NA, 467 F.3d

466 (5th Cir. 2005).

      One threshold issue. Defendants assert that the Complaint should be

dismissed because it does not satisfy a “heightened” pleading requirement

applicable to qualified immunity cases. See Mot. at 10. There is no heightened

pleading standard in Section 1983 cases (or in any other kind of case outside

the Rule 9 context). See Cox v. Kaelin, 577 Fed. App’x 306 (5th Cir. 2014)

(“Kaelin’s argument [that there is a heightened pleading standard when

qualified immunity applies] misreads this Court’s opinion in [Schultea v.

Wood]”). Rather, the Fifth Circuit has explained that Schultea and the other

cases that have mentioned a “heightened” standard were actually referring to

the possibility of a Court requiring a “detailed Rule 7 reply” to the defendant’s

answer. When a motion to dismiss is filed, as here, “we will apply the ordinary

rules that govern the sufficiency of complaints.” Johnson v. Johnson, 385 F.3d

503, 530 (2004). See also Backe v. LeBlanc, 691 F.3d 645 (5th Cir. 2012). This

case is governed by Rule 8(a), not by any other pleading standard.




                                        11
II.   Plaintiffs have alleged a sufficient excessive force claim against
      Tucker.

      Defendants assert that plaintiffs do not state a claim against Deputy

Stephen Tucker—the SWAT team member believed to have killed Mr. Coy.

Putting aside Defendants’ erroneous “heightened pleading” argument,

addressed above in Part I, the Complaint amply alleges excessive force under

the Constitution. To be sure, Defendants are entitled to dispute that claim.

Discovery will help make clear whether Mr. Coy was armed, whether he was

an imminent threat to Mr. Tucker or any other police officer, and whether Mr.

Tucker’s actions were reasonable or not. But those are issues for a later stage

of this litigation, not a motion to dismiss.

      To state a claim for excessive force, a complaint must allege an injury,

which resulted directly from the use of force that was clearly excessive to the

need, and the excessiveness of which was objectively unreasonable. See Pena

v. City of Rio Grande City¸879 F.2d 613 (5th Cir. 2018). In performing that

analysis, the Court must determine “whether the totality of the circumstances

justified” the particular use of force. Ramirez v. Knoulton, 542 F.3d 124 (5th

Cir. 2008). This is meant to be an objective standard—the question is whether

the officers’ actions are objectively reasonable in light of the facts and

circumstances confronting them. Id. Use of deadly force in particular is not

unreasonable when an officer would have reason to believe that the suspect

                                        12
poses a threat of serious harm to the officer or others. Mace v. City of Palestine,

333 F.3d 621 (5th Cir. 2003) (granting qualified immunity on summary

judgment where plaintiff “turned, and raised [a] sword toward the officers”)

        Such a threat, the Fifth Circuit has repeatedly held, must be imminent.

See also Bazan ex. Rel. Bazan v. Hidalgo County, 246 F.3d 482 (5th Cir. 2001)

(explaining that in an excessive force case whether the officer felt a “threat of

serious physical harm” at the moment he fired the shot is the relevant factor

to the qualified immunity inquiry); Geiger v. Sloan, No. 18-60480, 2019 WL

3763525 (5th Cir. Aug. 8, 2019) (unpublished) (“The officer must believe that

the suspect poses a significant threat of death or serious physical injury to the

officer or others … [t]hat threat must be imminent. It cannot be a past threat

… the focus is on what made the officer shoot.”). For good reason—the police

should not shoot and kill citizens unless they are in immediate fear for their

life.

        The Complaint directly alleges a violation of Section 1983 against Mr.

Tucker. Specifically, the Complaint alleges that (a) Mr. Coy was not believed

to be dangerous by anyone, nor was anyone else in his house; (b) the police

burst into his house while he was asleep and assaulted him; (c) he believed he

was under attack by home intruders, and asked his girlfriend to immediately

call the police; and (d) he was not threatening the police with a weapon when


                                        13
he was shot. Combined, these are allegations of excessive force under Section

1983 that must survive a qualified immunity motion to dismiss.

      A case decided by the Fourth Circuit just last week with startlingly

similar relevant facts is instructive. In Betton v. Belue, ___ F.3d ___ , 2019 WL

5700353 (4th Cir. Nov. 5, 2019), a SWAT team burst into the home of a

“fugitive” and “active drug dealer.” He did not know they were the police, so he

pulled out the gun that he kept in his waistband. Id. at *2. Rather than giving

him a meaningful opportunity to comply with their orders, the officers shot

him, leaving him permanently paralyzed. Id. at *3. The court held—even on a

motion for summary judgment where the officers presented evidence that the

gun was pointed at them—that qualified immunity did not protect the officers

from liability. To the contrary, the Court held that this scenario presented “an

obvious case exhibiting a violation of a core Fourth Amendment right.” Id.

(internal citations omitted). So too here.

      Presumably, Defendants want to argue Mr. Tucker shot Mr. Coy because

he felt an imminent physical threat at the time. In fact, Defendants claim in

their opposition that Mr. Coy ignored a warning to put down a gun. But they

have no evidence at this point to support that claim, nor can it be substantiated

on the face of the complaint. They are welcome to explore that defense during

discovery, and the Court can make a decision on whether there are disputed


                                       14
issues of material fact on summary judgment. But qualified immunity is an

affirmative defense that must be undisputable from the face of the Complaint.

Nothing in this Complaint so much as suggests that Tucker was entitled to

shoot Mr. Coy. That ends the matter.

      The Fifth Circuit’s recent motion-to-dismiss decision in Waller v.

Hanlon, 922 F.3d 590 (5th Cir. 2019) strongly reinforces that conclusion.

There, two police officers responded to a report of a residential burglary. Id. at

595. The homeowner heard the noise and went to investigate “holding a small

gun.” Id. The parties disputed what happened next—in the plaintiff’s telling,

the homeowner was no longer holding the gun when he was shot. The police

insisted that the homeowner had become belligerent and pointed the gun at

the officers. Id. Faced with that dispute, the Fifth Circuit held that at the

pleading stage “allegations need not conclusively establish the plaintiffs’

theory of the case.” Id. at 601. In so holding, the Fifth Circuit differentiated

the defense of qualified immunity at the motion to dismiss stage from cases

involving summary judgment.        Dismissal is required, the court observed,

where the plaintiff, after discovery, could rely only on circumstantial and

speculative evidence to prove a genuine factual dispute. Id. at 601. But not

before discovery.




                                       15
       At this early stage of the litigation, Plaintiffs have amply alleged a

Section 1983 excessive force claim against Tucker. The motion to dismiss

should be denied.

III.   Defendants’ motion with respect to the other officers that were
       part of the SWAT team should also be denied.

       Defendants’ motion also should be denied with respect to the other

officers that were part of the SWAT team. Assuming it is true that none of the

other officers participated in shooting Mr. Coy—a fact that plaintiffs should

have an opportunity to test in discovery—those officers should be held liable

for their failure to intervene. It is long-established law that a police officer has

an “affirmative duty to intercede on behalf of a citizen whose constitutional

rights are being violated in his presence by other officers.” O’Neill v.

Krzmeninski, 839 F.2d 9, 11 (2d Cir. 1988). In Harris v. Chanclor, 537 F.2d 203

(5th Cir. 1976), for example, the Fifth Circuit approvingly cited the leading

case in this line, Byrd v. Brishke, 466 F.2d 6 (7th Cir. 1972). Byrd’s command

is directly on point in this case:

              We believe it is clear that one who is given the badge
             of authority of a police officer may not ignore the duty
             imposed by his office and fail to stop other officers who
             summarily punish a third person in his presence or
             otherwise within his knowledge. That responsibility
             obviously obtains when the nonfeasor is a supervisory
             officer to whose direction misfeasor officers are
             committed. So, too, the same responsibility must exist
             as to nonsupervisory officers who are present at the
             scene of such summary punishment, for to hold
                                         16
              otherwise would be to insulate nonsupervisory officers
              from liability for reasonably foreseeable consequences
              of the neglect of their duty to enforce the laws and
              preserve the peace

Id. at 11. (emphasis added) See also Ware v. Reed, 709 F.2d 345, 353 (5th Cir.

1983) (holding that a district judge was obligated to instruct a jury on “the

defendant’s alleged acquiescence in the unconstitutional conduct of other

officers”); United States v. Koon, 34 F.3d 1416, 1447 n. 25 (9th Cir. 1994), rev’d

in part on other grounds by Koon v. United States, 518 U.S. 81 (1996). The

Complaint alleges that Mr. Tucker shot Mr. Coy and the other officers did not

prevent this unconstitutional use of force. That states a claim under Section

1983.

        Again, after discovery, the other officers may be able to assert defenses

or arguments about this claim. They may contend, for example, that they had

no opportunity to prevent Mr. Tucker’s killing of Mr. Coy. But that defense is

not obvious from the face of the complaint, and therefore qualified immunity

should be denied.

IV.     Defendants’ motion to dismiss with respect to Waller County
        should be denied.

        Next, Defendants argue that Plaintiffs have failed to plead a municipal

liability claim against Waller County. Specifically, Defendants assert that the

Complaint (a) fails to identify the relevant policy maker; and (b) cannot identify


                                        17
an official policy or custom that was the moving force behind the constitutional

violations.

          Both of these arguments are incorrect. The Supreme Court has held that

a “plaintiff seeking to impose liability on a municipality under Section 1983

[must] identify a municipal policy or custom that caused the plaintiff’s injury.”

Goodman v. Harris County, 571 F.3d 388 (5th Cir. 2009). A plaintiff must

identify: (1) an official policy (or custom) (2) a policymaker that can be charged

with actual or constructive knowledge, and (3) a constitutional violation whose

moving force is that policy or custom.” Pineda v. City of Houston, 291 F.3d 325,

328 (5th Cir. 2002). 2 Such a policy or custom can be an unwritten one so long

as it is a “persistent, widespread practice” of the relevant officials such that it

is “so common and well-settled as to constitute a custom that fairly represents

municipal policy.” Id. “Even a facially innocuous policy will support liability if

it was promulgated with deliberate indifference to the known or obvious

consequences that constitutional violations would result.” Piotrowski v. City of

Houston, 237 F.3d 567, 579 (5th Cir. 2001).




2
    Defendants do not appear to dispute the third prong of this test. See Mot. at 12-14.




                                                  18
      The Complaint states a claim for municipal liability under these

standards, because the County adopted numerous policies that both resulted

in constitutional violations and were adopted with deliberate indifference to

the risk that constitutional violations would result. The Complaint extensively

alleges these violations, but even analysis of a few of them makes the point.

For example, the Complaint alleges that Waller County promulgated a policy

or custom under which SWAT teams were used to execute search warrants

against “non-violent offenders and by permitting their SWAT teams to use

lethal force against non-threatening individuals.” Compl. ¶ 31. Use of a SWAT

teams in those circumstances led directly to Mr. Coy’s death. Many courts

around the United States have held that the decision to use a SWAT team to

effect a seizure can itself amount to excessive force. See Holland v. Harrington,

268 F.3d 1179, 1190 (10th Cir. 2001) (explaining that the court must “balance

the nature and quality of the intrusion on the individual’s Fourth Amendment

interests against the importance of the governmental interests alleged to

justify the intrusion.”); Z.J. by & through Jones v. Kansas City Bd. of Police

Commissioners, 931 F.3d 672, 688 (8th Cir. 2019) (“An officer’s decision to

authorize a SWAT team to execute a warrant can, in some cases, constitute a

Fourth Amendment violation.”); Estate of Smith v. Marasco, 430 F.3d 140, 149

(3d Cir. 2005) (“We stressed in Smith I that a decision to employ a SWAT-type


                                       19
team can constitute excessive force if it is not “objectively reasonable” to do so

in light of “the totality of the circumstances”).

      Similarly, the Complaint alleges that Waller County’s plan for use of the

SWAT team violated the Constitution in numerous ways, essentially by

creating an operational plan that permitted officers to perform a dynamic entry

into Mr. Coy’s house without giving anyone inside a meaningful opportunity to

voluntarily open the door for the police, allowed the police to break open the

window and the door of Mr. Coy’s home before meaningfully announcing the

presence of officers, and planning such an assault at a time they knew that the

people inside the house would be asleep. Compl. ¶ 32. These too set forth

violations of constitutional rights by municipalities. See Jensen v. City of

Oxnard, 145 F.3d 1078, 1083 (9th Cir. 1998) (holding that similar policies

regarding SWAT teams “are sufficient to allege a plausible link between the

policymaker’s inadequate decision and the particular injury alleged”).

      The person who promulgated this policy was Sheriff Smith. Indeed,

Defendants themselves concede that the county and Sheriff Smith should be

treated interchangeably. That custom or policy led to Mr. Coy’s death—had

Waller County used a SWAT team at another time of the day, or not used a

SWAT team or taken other steps to ensure the safety of innocent residents and

homeowners, Mr. Coy would not have been killed.


                                        20
      To be sure, Defendants may be able to show on summary judgment that

their decision to use a SWAT team was objectively reasonable. As with the use

of excessive force against Mr. Coy, that is what discovery is for. On the facts as

alleged—again, that a SWAT team was used as a matter of course for non-

violent offenders—plaintiffs state a claim at this early stage.

V.    The Court should agree to dismiss the Texas state law claims,
      punitive damages claims against Waller County, and the claims
      against the Sheriff’s office.

      Defendants assert that all of Plaintiffs’ Texas law claims are barred by

sovereign/governmental immunity. Although Plaintiffs believe they could plead

valid Texas law claims, Texas Dep’t of Pub. Safety v. Petta, 44 S.W.3d 575, 580

(Tex. 2001), Plaintiffs ultimately agree that this case should process primarily under

Section 1983. Plaintiffs therefore will agree to the dismissal of these claims.

      Defendants state that “[t]o the extent that Plaintiffs seek punitive damages

against the County Defendants under Section 1983, this claim for damages should

also be dismissed.” Mot. at 19. We agree—the punitive damages claims were

intended to be limited to the individual defendants.

      Plaintiffs also take at face value Defendants’ representation that the Waller

County Sheriff’s office is a non-jural entity and agree that it should be dismissed

from this suit (subject to revival if discovery were to show that this representation is

not correct).

                                          21
      Finally, Plaintiffs accept Defendants’ representation that the claims brought

against the County encompass the claims against Sheriff Smith in his official

capacity.

VI.   If this Complaint is dismissed, Plaintiffs seek leave to amend.

      In the alternative, Plaintiffs seek leave to amend their complaint with

respect to the claims set forth in Parts I through IV above. The Fifth Circuit

has held many times that a plaintiff must be allowed to amend before the

complaint is dismissed. This is both because of the absolute right to amend

under Federal Rule of Civil Procedure 15(a)—a motion to dismiss is not a

responsive pleading, see Albany Ins. Co. v. Almacenadora Somex S.A., 5 F.3d

907, 910–11 (5th Cir. 1993)—and because this Court should freely grant leave

to amend. See Summer v. Land & Leisure, Inc., 664 F.2d 965, 971 (5th Cir.

1981) (“Dismissal for failure to comply with Rule 9(b) is almost always with

leave to amend.”); see also Hart v. Bayer Corp., 199 F.3d 239, 247 n.6 (5th Cir.

2000) (“Such deficiencies do not normally justify dismissal of the suit on the

merits and without leave to amend, at least not in the absence of special

circumstances.”). Given that Plaintiffs have not yet amended their complaint,




                                       22
they should be given leave to do so in the event the Court dismisses any of their

claims other than those conceded.

                                  CONCLUSION

      This Court should deny Defendants’ motion to dismiss except as to the

limited claims set forth above.

Dated: November 14, 2019             Respectfully submitted,

                                     WRIGHT CLOSE & BARGER, LLP

                                     /s/ Raffi Melkonian
                                     Raffi Melkonian
                                     Texas State Bar No. 24090587
                                     Federal Bar No. 2338805
                                     One Riverway, #2200
                                     Houston, Texas 77056
                                     Telephone: (713) 572-4321
                                     Facsimile:       (713) 572-4320
                                     melkonian@wrightclosebarger.com

                                     and

                                     Robert E. Ammons
                                     Texas State Bar No. 01159820
                                     Federal Bar No. 11742
                                     Adam A. Milasincic
                                     Texas State Bar No. 24079001
                                     Federal Bar No. 1339915
                                     THE AMMONS LAW FIRM
                                     3700 Montrose Boulevard
                                     Houston, Texas 77006
                                     Telephone: (713) 523-1606
                                     Facsimile: (713) 523-4159
                                     rob@ammonslaw.com
                                     adam@ammonslaw.com


                                       23
                        CERTIFICATE OF SERVICE

      I hereby certify that, on the November 14, 2019, I caused to be
electronically submitted the foregoing document with the clerk of court for the
U.S. District Court Southern District of Texas, Houston Division using the
electronic case files system of the Court. I hereby certify that I have caused all
counsel of record to be electronically served via the Court’s CM/ECF system.

                                     /s/ Raffi O. Melkonian
                                     Raffi O. Melkonian




                                       24
                               APPENDIX

1.   Betton v. Belue, ___ F.3d ___ , 2019 WL 5700353 (4th Cir. Nov. 5, 2019)

2.   Cox v. Kaelin, 577 Fed. App’x 306 (5th Cir. 2014)

3.   Geiger v. Sloan, No. 18-60480, 2019 WL 3763525 (5th Cir. Aug. 8, 2019)




                                    25
Tab 1
Betton v. Belue, --- F.3d ---- (2019)




                                                               fact issues existed as to whether officers had announced
                 2019 WL 5700353                               their presence and whether homeowner was pointing a gun
   Only the Westlaw citation is currently available.           at officer, and
   United States Court of Appeals, Fourth Circuit.
                                                               officer’s alleged conduct violated clearly established law
       Julian Ray BETTON, Plaintiff - Appellee,
                                                               in April 2015.
                            v.
       David BELUE, in his individual capacity,
                 Defendant - Appellant,                        Affirmed and remanded.
                           and
 Bill Knowles, in his individual capacity and official
  capacity as Commander of the 15th Circuit Drug               Appeal from the United States District Court for the
 Enforcement Unit Task Force; Jimmy Richardson,                District of South Carolina, at Florence. A. Marvin
  II, in his individual capacity and official capacity         Quattlebaum, Jr., District Judge. (4:15-cv-04638-AMQ-
     as 15th Circuit Solicitor; Dean Bishop, in his            KDW)
 individual capacity; Chad Guess, in his individual
       capacity; Frank Waddell, in his individual              Attorneys and Law Firms
 capacity; Chris Dennis, in his individual capacity;
         The City of Myrtle Beach, Defendants.                 ARGUED: Michael Warner Battle, BATTLE LAW FIRM,
                                                               LLC, Conway, South Carolina; Sandra J. Senn, SENN
                      No. 18-1974                              LEGAL, LLC, Charleston, South Carolina, for Appellant.
                            |                                  Narendra K. Ghosh, PATTERSON HARKAVY, LLP,
               Argued: September 18, 2019                      Chapel Hill, North Carolina, for Appellee. ON BRIEF:
                            |                                  James Richard Battle, II, BATTLE LAW FIRM, LLC,
               Decided: November 5, 2019                       Conway, South Carolina, for Appellant. Burton Craige,
                                                               Bradley J. Bannon, Paul E. Smith, PATTERSON
                                                               HARKAVY LLP, Chapel Hill, North Carolina; Jonny
Synopsis
                                                               McCoy, LAW OFFICE OF JONNY MCCOY, Myrtle
Background: Homeowner, who was shot when plain-
                                                               Beach, South Carolina, for Appellee.
clothed law enforcement officers were executing a warrant
to search the home for marijuana and other illegal             Before KING and KEENAN, Circuit Judges, and Joseph
substances, brought § 1983 action against one of the           R. GOODWIN, United States District Judge for the
officers, alleging excessive force. The United States          Southern District of West Virginia, sitting by designation.
District Court for the District of South Carolina, A. Marvin
Quattlebaum, Jr., J., 2018 WL 3744957, adopted the report      Opinion
and recommendation of Kaymani D. West, United States
Magistrate Judge, 2018 WL 4404073, and denied officer’s
motion for summary judgment based on qualified
immunity. Officer brought interlocutory appeal.                Affirmed by published opinion. Judge Keenan wrote the
                                                               opinion, in which Judge King and Judge Goodwin joined.

                                                       BARBARA MILANO KEENAN, Circuit Judge:
Holdings: The Court of Appeals, Keenan, Circuit Judge,
held that:
 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           1
Betton v. Belue, --- F.3d ---- (2019)




*1 In the afternoon of April 16, 2015, a team of plain-
clothed law enforcement officers armed with “assault style
rifles” used a battering ram to enter Julian Ray Betton’s
dwelling to execute a warrant authorizing a search for
marijuana and other illegal substances. The officers did not                                  I.
identify themselves as “police” or otherwise announce
their presence before employing the battering ram. From         Officer Belue was a member of a multi-jurisdictional “drug
the rear of his home, Betton heard a commotion but did not      enforcement unit” (DEU) in South Carolina charged with
hear any verbal commands. Responding to the tumult,             the investigation of individuals participating in illegal drug
Betton pulled a gun from his waistband and held it down at      activity. In 2015, DEU agents began investigating Betton,
his hip.                                                        who lived in a duplex-style residence in Myrtle Beach,
                                                                South Carolina. Agent Chad Guess led the investigation
Three officers, including Myrtle Beach, South Carolina          and worked with a confidential informant, who had
police officer David Belue, fired a total of 29 shots at        purchased marijuana from Betton at his home on two
Betton, striking him nine times. Betton suffered permanent      occasions. The informant paid Betton about $100 in each
paralysis resulting from his gunshot wounds. While Officer      transaction; the respective amounts purchased were seven
Belue originally maintained that Betton had been the first      grams and eight grams of marijuana.
person on the scene to fire a weapon, a later investigation
revealed that Betton never discharged his .45 caliber pistol.   Based on this information, Agent Guess obtained a warrant
Thereafter, Officer Belue revised his account of the events,    authorizing a search of Betton’s residence for marijuana
stating that Betton had pointed his weapon at the officers.     and other illegal drugs. This warrant permitted entry into
                                                                Betton’s residence using a standard “knock and announce”
Betton filed suit under 42 U.S.C. § 1983 against Officer        procedure requiring the officers, before forcibly effecting
Belue, alleging unlawful entry and the use of excessive         entry in the absence of a response, to knock on the
force in violation of the Fourth Amendment. Officer Belue       dwelling’s entry door and to announce their presence. See
moved for summary judgment on the ground of qualified           United States v. Dunnock, 295 F.3d 431, 434 (4th Cir.
immunity, and the district court denied his motion. Officer     2002).
Belue appeals only the court’s denial of qualified immunity
with respect to the excessive force claim.                      *2 Prior to executing the search, Agent Guess led about ten
                                                                DEU agents, including Officer Belue, in a pre-search
Construing the facts in the light most favorable to Betton,     briefing. The briefing materials included information that
as we are required to do at this stage of the proceedings, we   the informant had observed two firearms inside Betton’s
agree with the district court that disputes of material fact    apartment and two security cameras at the front door. The
preclude an award of summary judgment. A jury                   briefing materials also stated Betton’s criminal history,
reasonably could find under the facts presented that Betton     which included convictions for marijuana trafficking in
did not pose a threat to the officers justifying the use of     2003, cocaine trafficking in 2007, a prior arrest for
deadly force. Additionally, based on our decision in            aggravated robbery in 2008, and an outstanding arrest
Cooper v. Sheehan, 735 F.3d 153 (4th Cir. 2013), we             warrant for a probation violation in Ohio.
further hold that Betton’s Fourth Amendment right to be
free from the use of excessive force was clearly established    About 3 p.m. on the day of the search, eleven law
at the time the incident occurred. We therefore affirm the      enforcement officers in three unmarked cars arrived at
district court’s order and remand the case for further          Betton’s home. Although the cars’ emergency lights were
proceedings.                                                    activated, the sirens were not. The shades on the front
 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               2
Betton v. Belue, --- F.3d ---- (2019)




windows of the home were drawn, blocking any view               The DEU filed a charge against Betton for “pointing or
through the windows. The agents were wearing a variety of       presenting a weapon” at law enforcement, in violation of
plain clothes and bullet-proof vests. Officer Belue wore a      South Carolina state law, but the South Carolina Attorney
baseball cap, and another agent wore a black cloth mask         General’s Office later withdrew the charge.
obscuring the lower half of his face. The word “police”
appeared in small lettering on Officer Belue’s and other        Officer Belue also initially had asserted that the agents had
officers’ vests.                                                knocked on Betton’s door and announced their presence,
                                                                and had waited before forcibly entering the home.
When Officer Belue stepped out of his car, Betton’s             However, footage from the video cameras on Betton’s
neighbor, Santos Garcia, was standing next to Betton’s          front porch showed that the officers had not knocked on the
front porch steps. Officer Belue pointed his firearm at         door or announced their presence, and had not waited any
Garcia, ordered him to the ground, and quickly led a group      length of time before using the battering ram to gain entry.
of five officers up the front steps to Betton’s front door.
Without knocking or announcing their arrival, Officer           *3 To the contrary, the video recordings showed that the
Belue opened the screen door while Agent Guess used a           officers ran up the front steps and immediately began using
battering ram to gain entry through the front door. Officer     the battering ram. Moreover, Garcia confirmed that the
Belue then followed two other agents as they entered the        officers did not announce that they were law enforcement
home with their “assault style rifles.”                         personnel before entering the home. The record before us
                                                                also contains a statement from a former DEU agent, who
At that time, Betton was leaving a bathroom in the back of      related that the DEU agents “almost always forcibly
the residence. Hearing the break-in but no verbal               entered [residences] without knocking and announcing”
commands or any other indication that the intruders were        their presence.
members of law enforcement,1 Betton reached for his gun
in his back waistband. Betton clarified that when he            As a result of the shooting, Betton was placed in a
reached for his gun, he was “maybe a step from the living       medically induced coma for six weeks, endured numerous
room[,]” where the officers had entered through the front       surgeries, and now is permanently paralyzed. In his
door. Betton further described his location as standing         complaint, Betton alleged claims under 42 U.S.C. § 1983,
“halfway in the living room, halfway in the hallway.”           asserting that Officer Belue and several other officers
Betton stated that he held the gun “by my hip. I had it down.   violated his Fourth Amendment rights by entering his
I didn’t get a chance to get to pull it up or anything.”        residence unlawfully and by using excessive force in
                                                                shooting him.2 Betton’s claims against the other officers
The three officers, including Officer Belue, fired a total of   have been dismissed after settlement of those claims out of
29 shots at Betton. Officer Belue fired nine of those shots.    court.
Although Betton was struck nine times, the origin of the
bullets that struck Betton is not established in the record.    Officer Belue filed a motion seeking summary judgment
Officer Belue stated that after Betton was struck, Betton       on the ground of qualified immunity. A magistrate judge
dropped his weapon, took a few steps backward, and fell         recommended that the district court deny Officer Belue’s
into the hallway. The agents ultimately recovered about         motion. Regarding Betton’s unlawful entry claim, the
220 grams of marijuana from Betton’s home.                      magistrate judge found that the officers had not knocked or
                                                                announced their presence before entering, and that there
Officer Belue initially reported that Betton fired his          were no exigent circumstances warranting abandonment of
weapon at the officers first, but an investigation revealed     the “knock and announce” procedure. The district court
that Betton’s gun had not discharged. Officer Belue now         adopted the magistrate judge’s recommendation to deny
maintains that Betton pointed his weapon at the officers.       qualified immunity on the unlawful entry claim, and

 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                              3
Betton v. Belue, --- F.3d ---- (2019)




Officer Belue has not challenged this ruling in the present
appeal.                                                          The doctrine of qualified immunity “balances two
                                                                 important interests,” namely, the need to hold accountable
With respect to Betton’s excessive force claim, the              public officials who exercise power irresponsibly, and the
magistrate judge found that there were material facts in         need to shield officials who perform duties responsibly
dispute regarding whether Betton had pointed a gun at the        from “harassment, distraction, and liability.” Id. at 219
officers before Officer Belue fired his weapon. Thus, the        (quoting Pearson v. Callahan, 555 U.S. 223, 231, 129 S.Ct.
magistrate judge concluded that a jury could find that           808, 172 L.Ed.2d 565 (2009)). The burden of establishing
Betton did not pose an immediate deadly threat to Officer        the affirmative defense of qualified immunity rests on the
Belue or others justifying the use of deadly force. The          party seeking to invoke it. Id.
magistrate judge further concluded that as of 2015, the law
in this Circuit was clearly established that a person is
entitled to be free from excessive force when the person “is     In considering whether Officer Belue met his evidentiary
on his property or in his residence, is in possession of a gun   burden and should prevail on this affirmative defense, we
that he is not pointing at police officers, and is not given a   employ a two-step inquiry. First, we consider whether the
warning or command to drop the gun before he is shot.”           facts alleged or shown, taken in the light most favorable to
The district court adopted the magistrate judge’s                Betton, establish that Officer Belue’s conduct violated
recommendation and denied Officer Belue’s motion for             Betton’s Fourth Amendment right to be free from the use
summary judgment on the excessive force claim. Officer           of excessive force. Saucier v. Katz, 533 U.S. 194, 201, 121
Belue challenges this holding in the present interlocutory       S.Ct. 2151, 150 L.Ed.2d 272 (2001). If this initial prong is
appeal.                                                          satisfied, we will evaluate the second prong and answer the
                                                                 question whether the right at issue was “clearly
                                                                 established” at the time of the officer’s conduct. Id.




                             II.


                                                                                              B.

                                                                 We first consider whether the facts as alleged show that
                             A.                                  Officer Belue’s conduct violated the Fourth Amendment.
                                                                 See id. Officer Belue contends that his conduct of firing his
*4 We review de novo the district court’s denial of
                                                                 weapon at Betton did not constitute the use of excessive
summary judgment. Wilson v. Prince George’s Cty., 893
                                                                 force. Focusing on “the instant” that he fired his weapon,
F.3d 213, 218 (4th Cir. 2018). Summary judgment is
                                                                 Officer Belue argues that his use of deadly force was
appropriate only when there are no material facts in
                                                                 justified because Betton posed a serious threat by drawing
dispute, and the moving party is entitled to judgment as a
                                                                 his pistol. Officer Belue further submits that based on this
matter of law. Fed. R. Civ. P. 56(a).
                                                                 threat, it is irrelevant whether Betton knew that the
                                                                 intruders were members of law enforcement. According to
In conducting our review, we construe the evidence in the
                                                                 Officer Belue, the factual question whether the officers had
light most favorable to Betton, the non-moving party.
                                                                 announced their presence is relevant only to Betton’s
Wilson, 893 F.3d at 218. We do not weigh the evidence or
                                                                 separate claim of unlawful entry, which is not at issue in
make credibility determinations. Id.
 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               4
Betton v. Belue, --- F.3d ---- (2019)




this appeal. We disagree with Officer Belue’s arguments.        the noise at his window, looked out the back door, and
                                                                “called out for anyone in the yard to identify himself, but
The Fourth Amendment prohibits law enforcement officers         no one responded.” Id. Investigating further, Cooper
from using excessive or unreasonable force in the course        walked outside onto his dark porch holding a shotgun with
of making an arrest or otherwise seizing a person. Graham       the muzzle pointed downward. Id. “Reacting to the sight of
v. Connor, 490 U.S. 386, 395, 109 S.Ct. 1865, 104 L.Ed.2d       Cooper and his shotgun,” the officers fired their weapons
443 (1989); Harris v. Pittman, 927 F.3d 266, 272 (4th Cir.      without warning, striking Cooper. Id. at 156.
2019). We evaluate whether an officer has used excessive
force based on a standard of “objective reasonableness.”        We explained that although Cooper held a firearm, he had
Graham, 490 U.S. at 399, 109 S.Ct. 1865. We assess the          not made any sudden moves or threats, and had not ignored
reasonableness of the officer’s conduct based on the            any commands given by the officers. Id. at 159. Moreover,
circumstances confronting the officer “immediately prior        we stated that if the officers had identified themselves as
to and at the very moment” he fired his weapon. Greenidge       members of law enforcement, they may have been
v. Ruffin, 927 F.2d 789, 792 (4th Cir. 1991). However,          reasonable in concluding that “a man who greets law
while we focus our review of reasonableness on the              enforcement with a firearm is likely to pose a deadly
“moment that force is employed,” Waterman v. Batton, 393        threat.” Id. (citing Elliott v. Leavitt, 99 F.3d 640, 644 (4th
F.3d 471, 477 (4th Cir. 2005), we view the facts and any        Cir. 1996) (“No citizen can fairly expect to draw a gun on
reasonable inferences in the light most favorable to Betton,    police without risking tragic consequences.”)). Instead, in
the non-moving party. Harris, 927 F.3d at 272.                  view of the facts presented, we held that Cooper had a
                                                                “reasonable rationale” for bearing a firearm while
*5 An officer may use deadly force when the officer has         investigating a noise on his property and, thus, that the
“probable cause to believe that the suspect poses a threat of   officers were not entitled to qualified immunity in defense
serious physical harm, either to the officer or to others.”     of Cooper’s claims against them. Id. at 160 (citation
Tennessee v. Garner, 471 U.S. 1, 11, 105 S.Ct. 1694, 85         omitted).
L.Ed.2d 1 (1985). We have explained that an officer does
not possess an “unfettered authority to shoot” based on         Our analysis in Cooper is directly applicable here. Officer
“mere possession of a firearm by a suspect.” Cooper v.          Belue shot Betton, who was holding a firearm “down,”
Sheehan, 735 F.3d 153, 159 (4th Cir. 2013). Instead, an         without first identifying himself as a member of law
officer must make a “reasonable assessment” that he, or         enforcement or giving any commands to Betton. We reject
another, has been “threatened with the weapon,” in order        Officer Belue’s attempt to distinguish Cooper by arguing
to justify the use of deadly force. Id.                         his own version of the evidence, namely, that Betton drew
                                                                his pistol, in a direction “coming up” from his waistband
                                                                toward the officers. At its core, Officer Belue’s argument
Our decision in Cooper is determinative in our present          collapses because of his failure to accept the facts in the
analysis. There, we concluded that a suspect, who was           light most favorable to Betton as found by the district
holding a firearm at his side on his property while             court.3
investigating a noise outside his home, did not present a
threat justifying the officers’ use of deadly force. 735 F.3d
at 155, 159. In that case, two officers had arrived at          *6 Betton was asked in his deposition numerous times to
Cooper’s property around 11:30 p.m., in response to a           describe his conduct that preceded the shooting. According
report of an altercation between two men. Id. at 155. When      to Betton, he heard the front door “kicked in” while he was
they arrived, the officers heard an argument taking place       in the hallway after leaving the bathroom in the rear of the
inside the home. Id. One officer tapped on a window with        residence. After the initial noise, Betton heard no other
his flashlight, but did not announce his presence or identify   sounds. And, when Betton was “maybe a step from the
himself as a member of law enforcement. Id. Cooper heard        living room” where the front door is located, Betton saw
 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                               5
Betton v. Belue, --- F.3d ---- (2019)




“stuff coming at [him,]” in the form of “strange shadows”
rather than people, and instinctively reached for his gun in     If Officer Belue or another officer had identified
his waistband. Betton stated that once he removed the gun        themselves as members of law enforcement, Officer Belue
from his waistband, he held the gun “by [his] hip. I had it      reasonably may have believed that Betton’s presence while
down. I didn’t get a chance to get to pull it up or anything.”   holding a firearm posed a deadly threat to the officers.
                                                                 Cooper, 735 F.3d at 159; Elliott, 99 F.3d at 644. And had
In contrast, as noted above, Officer Belue initially             Betton disobeyed a command given by the officers, such as
maintained that the officers announced their presence            to drop his weapon or to “come out” with his hands raised,
outside the dwelling, and that Betton fired the first shot in    Officer Belue reasonably may have feared for his safety
the encounter. However, when those accounts were                 upon observing Betton holding a gun at his side. See, e.g.,
discredited, Officer Belue stated that Betton had pointed        Sigman v. Town of Chapel Hill, 161 F.3d 782 (4th Cir.
his gun at the officers. The magistrate judge and district       1998) (officer was justified in using deadly force after
court construed the facts in Betton’s favor as required at       suspect failed to obey command to stop advancing toward
this stage of the proceedings, and concluded that Betton         officer while carrying a knife). However, under our
had reached for his gun and had “held it by his right side”      precedent, Officer Belue’s failure to employ any of these
when the officers fired 29 shots without warning or issuing      protective measures rendered his use of force
any commands.                                                    unreasonable.

Our review in this interlocutory appeal is predicated on our     Officer Belue claims, nevertheless, that we are precluded
construction of the factual record in the light most             from considering the officers’ failure to identify
favorable to the non-movant, Betton. See Smith v. Ray, 781       themselves, because that failure relates to Betton’s distinct
F.3d 95, 100 (4th Cir. 2015). For this reason, the decisions     unlawful entry claim now pending in the district court. We
cited by Officer Belue in which suspects made “sudden            find no merit in this argument. We are required to consider
moves” to reach for potential weapons in disregard of            the relevant circumstances immediately preceding the
officers’ verbal commands, are inapplicable here. See            moment that force was used. See Waterman, 393 F.3d at
Anderson v. Russell, 247 F.3d 125 (4th Cir. 2001) (officer       477. And, as of that time, the officers had not announced
was justified in using deadly force when a suspect lowered       their presence in Betton’s home. Moreover, were we to
his hands toward his waist, in violation of the officer’s        ignore the officers’ failure to identify themselves or to give
verbal commands, even though suspect did not possess a           any verbal commands, we would be discounting the
firearm); Slattery v. Rizzo, 939 F.2d 213 (4th Cir. 1991)        analysis in Cooper and other prior decisions in which we
(officer was justified in using deadly force when a suspect      found such facts critical in determining whether excessive
in the passenger seat of a stopped vehicle repeatedly            force was used. 735 F.3d at 158-60; see also Anderson, 247
refused to raise his hands and appeared to be gripping an        F.3d at 130-32; Sigman, 161 F.3d at 787; Elliott, 99 F.3d at
object).                                                         642-44; Slattery, 939 F.2d at 215. For these reasons, we
                                                                 agree with the district court that a jury reasonably could
Unlike these cases cited by Officer Belue, the facts in the      find that Officer Belue violated Betton’s Fourth
present case align with the facts in Cooper. Like the citizen    Amendment right to be free from the use of excessive
in Cooper, Betton could not have known that members of           force.
law enforcement caused the noise that he heard on his
property, because the officers had failed to announce their
presence at any time before firing their weapons. And as in
Cooper, neither Officer Belue nor the other officers on the
scene issued any commands after entering Betton’s
residence and observing him holding a gun at his side.

 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                6
Betton v. Belue, --- F.3d ---- (2019)




                             C.                                  an individual holding a firearm at his side; and (4) failed to
                                                                 give any verbal commands to that individual. The answer,
*7 Having determined that Officer Belue’s actions in these       as explained in our 2013 decision in Cooper, plainly is yes.
circumstances violated the Fourth Amendment as a use of          As set forth above, the critical circumstances involving the
excessive force, we turn to consider the second step of the      use of deadly force in Cooper are present in the case before
qualified immunity analysis, namely, whether Officer             us.4 Thus, we conclude that Officer Belue’s use of deadly
Belue’s conduct violated a constitutional right that was         force presents an “obvious case” exhibiting a violation of a
clearly established at the time the conduct occurred. A right    core Fourth Amendment right. Kisela, 138 S. Ct. at 1153.
is “clearly established” when the contours of the right are
sufficiently clear to ensure that a “reasonable official”        Our conclusion is not altered by Officer Belue’s attempt to
would have understood that the alleged conduct was               distinguish Cooper in two respects: (1) arguing that it was
unlawful. Wilson, 893 F.3d at 221 (quoting Reichle v.            not feasible to give Betton a warning given the “split-
Howards, 566 U.S. 658, 664, 132 S.Ct. 2088, 182 L.Ed.2d          second situation” facing Officer Belue, and (2) arguing that
985 (2012)). Decisions by the Supreme Court, this Circuit,       Betton was a “fugitive” and an “active drug dealer.” First,
and the highest court of South Carolina are relevant on the      we acknowledge that officers often must make rapid
issue of notice to Officer Belue concerning clearly              judgments in circumstances that are “tense, uncertain, and
established constitutional rights. Id.; Wilson v. Layne, 141     rapidly evolving.” Graham, 490 U.S. at 397, 109 S.Ct.
F.3d 111, 114 (4th Cir. 1998).                                   1865. But here, like the officers in Cooper, Officer Belue
                                                                 and his fellow officers could have announced police
The key inquiry in this regard is not whether one of these       presence at any time before shooting Betton. Such
courts has considered identical factual circumstances and        identification would have put Betton on notice that the
held that an officer’s conduct violated particular               individuals who entered in his home were members of law
constitutional rights. Wilson, 893 F.3d at 221. Instead, we      enforcement, alleviating Betton’s then-justified concern to
consider whether officers within our jurisdiction have been      protect himself from the unknown intruders.
provided fair warning, with sufficient specificity, that their
actions would constitute a deprivation of an individual’s        *8 Second, no information in Betton’s criminal history
constitutional rights. Id.                                       suggested that he was inherently violent to a degree that the
                                                                 officers would have been justified in storming into his
                                                                 home unannounced and in firing their weapons at him
The officer’s use of deadly force in Cooper occurred in
                                                                 when he did not present a current threat. Notably, the
2007. Since issuing our decision in Cooper in 2013, the
                                                                 search warrant was based on Betton’s conduct of selling
Supreme Court has emphasized that courts are “not to
                                                                 small amounts of marijuana on two occasions. And,
define clearly established law at a high level of generality,”
                                                                 although the informant observed security cameras and two
and that “specificity is especially important in the Fourth
                                                                 firearms in Betton’s home, there was no evidence
Amendment context.” Kisela v. Hughes, ––– U.S. ––––,
                                                                 indicating that Betton had engaged in threatening or violent
138 S. Ct. 1148, 1152, 200 L.Ed.2d 449 (2018) (citations
                                                                 conduct toward the confidential informant.
and alterations omitted).
                                                                 Accordingly, we conclude that Officer Belue’s conduct of
Defined at the level of specificity required by the Supreme
                                                                 shooting Betton while Betton held a firearm by his side
Court, the question before us here is whether it was clearly
                                                                 does not qualify as the type of “bad guesses in gray areas”
established in April 2015 that shooting an individual was
                                                                 that qualified immunity is designed to protect. Braun v.
an unconstitutional use of excessive force after the officer:
                                                                 Maynard, 652 F.3d 557, 560 (4th Cir. 2011) (quoting
(1) came onto a suspect’s property; (2) forcibly entered the
                                                                 Maciariello v. Sumner, 973 F.2d 295, 298 (4th Cir. 1992)).
suspect’s home while failing to identify himself as a
                                                                 Thus, we hold under our established standard of review that
member of law enforcement; (3) observed inside the home

 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                7
Betton v. Belue, --- F.3d ---- (2019)




Officer Belue’s alleged conduct violated Betton’s Fourth               For these reasons, we affirm the district court’s order
Amendment right to be free from the use of excessive                   denying Officer Belue’s motion for summary judgment
force, a right that was clearly established at the time the            and remand the case for further proceedings.
conduct occurred.
                                                                       AFFIRMED


                                                                       All Citations

                                                                       --- F.3d ----, 2019 WL 5700353

                             III.


Footnotes

1       Officer Belue stated that another officer announced “police” at least one time upon entry into Betton’s home. But, as
        explained further below, we construe the evidence in the light most favorable to Betton, the non-moving party. Wilson v.
        Prince George’s Cty., 893 F.3d 213, 218 (4th Cir. 2018).


2       Betton also named the City of Myrtle Beach, South Carolina as a defendant, alleging that the DEU had a widespread
        practice of executing search warrants without following the “knock and announce” procedure. The district court denied
        the City’s motion for summary judgment, concluding that a jury could determine that the City ratified the DEU’s conduct.
        The City did not appeal that ruling and, accordingly, that claim is not part of this appeal.
        Betton’s complaint also included several state law claims against Officer Belue, including claims for assault, battery, and
        trespass in violation of South Carolina law. The district court denied Officer Belue’s motion for summary judgment on
        those claims, which ruling Officer Belue did not appeal. Betton also alleged that Officer Belue unlawfully had used
        “SWAT-like” tactics to enter Betton’s home, in violation of the Fourth and Fourteenth Amendments, but the district court
        entered an award of summary judgment to Officer Belue on that claim.

3       To the extent Officer Belue attempts to challenge the district court’s conclusion that a genuine dispute of fact exists, such
        an argument lies outside our jurisdiction in this interlocutory appeal. See Smith v. Ray, 781 F.3d 95, 100 (4th Cir. 2015)
        (“The conclusion of the district court that a disputed issue of fact exists as to a particular point is not appealable under
        the collateral order doctrine.”).

4       We agree with Officer Belue that our decision in Hensley ex rel. North Carolina v. Price, 876 F.3d 573 (4th Cir. 2017),
        cannot form the basis of a clearly established right. That decision issued after April 2015, when the deadly force was
        used in this case. See Wilson, 893 F.3d at 225 (explaining that the proper question is what law was clearly established
        at the time the incident in question occurred).




End of Document                                                  © 2019 Thomson Reuters. No claim to original U.S. Government Works.



    WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                   8
Betton v. Belue, --- F.3d ---- (2019)




 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.   9
Tab 2
Cox v. Kaelin, 577 Fed.Appx. 306 (2014)




                  577 Fed.Appx. 306                            Attorneys and Law Firms
This case was not selected for publication in West’s
                  Federal Reporter.                            *307 Christopher John Gale, Gale, Wilson & Sanchez,
See Fed. Rule of Appellate Procedure 32.1 generally            P.L.L.C., San Antonio, TX, for Plaintiff–Appellee.
governing citation of judicial decisions issued on or
                                                               Keith B. Sieczkowski, Esq., Branscomb, P.C., Corpus
 after Jan. 1, 2007. See also U.S.Ct. of App. 5th Cir.
                                                               Christi, TX, for Defendant–Appellant.
                 Rules 28.7 and 47.5.
           United States Court of Appeals,                     Appeal from the United States District Court for the
                     Fifth Circuit.                            Southern District of Texas, USDC No. 2:12–CV–339.
        Elmer COX, Plaintiff–Appellee
                                                               Before DENNIS, CLEMENT, and GRAVES, Circuit
                      v.
                                                               Judges.
 Jim KAELIN, Individually, Defendant–Appellant.
                                                               Opinion
                     No. 13–41343
                           |
                   Summary Calendar.                           PER CURIAM:*
                           |
                     Aug. 7, 2014.

                                                               Elmer Cox, a former employee of the Nueces County
Synopsis                                                       Sheriff’s Department, brought suit pursuant to 42 U.S.C. §
Background: Former employee brought § 1983 action              1983 against Jim Kaelin, the Sheriff of Nueces County,
against county sheriff, alleging First Amendment               Texas, asserting that Kaelin violated his First Amendment
retaliation. Sheriff moved to dismiss for failure to state a   rights. Cox alleges that Kaelin retaliated against him in
claim. The United States District Court for the Southern       response to his support for Kaelin’s opponent in the 2012
District of Texas denied motion. Sheriff appealed.             race for Nueces County Sheriff and his involvement in the
                                                               political process, in violation of his First Amendment
                                                               rights to free speech and association. The district court
Holdings: The Court of Appeals held that:                      denied Kaelin’s motion to dismiss, in which he asserted
                                                               that Cox had failed to state a claim on which relief could
motion to dismiss was immediately appealable as it was         be granted and raised the defense of qualified immunity.
inextricably intertwined with sheriff’s claim of qualified     Kaelin brings this interlocutory appeal of that judgment.
immunity;                                                      For the reasons that follow, we AFFIRM the judgment of
                                                               the district court.
employee’s allegations were sufficient to state a First
Amendment retaliation claim; and

sheriff was not entitled to qualified immunity.


Affirmed.                                                                         BACKGROUND
 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                          1
Cox v. Kaelin, 577 Fed.Appx. 306 (2014)




                                                               Kaelin thereafter reassigned Cox to a position in the jail,
                                                               giving him 48 hours to vacate his position on the DEA Task
                                                               Force. Cox characterizes this reassignment as a demotion.
                             I.                                As a result of his transfer to the jail, Cox’s vehicle was
                                                               taken away, including the gas, mileage, and insurance
In Cox’s Fifth Amended Complaint, he alleges the               benefits that came with it. In addition, Cox was no longer
following:                                                     eligible for overtime pay, which amounted to over $10,000
                                                               per year. Cox was initially assigned to work the “graveyard
Prior to his termination, Cox had been employed by the         shift,” which encompasses early morning hours, and
Nueces County Sheriff’s Department for over twenty             remained in that position for an extended period of time.
years. During the last ten years of his employment, he had
served as the President of the Nueces County Sheriff           On March 28, 2013, Cox’s employment with the Nueces
Officers’ Association, a Political Action Committee            County Sheriff’s Department was terminated. Cox
(“PAC”). In early May 2012, Kaelin—who was the Sheriff         presumes that his employment was terminated due to his
of Nueces County at the time—became upset that Thomas          dissemination of a recorded conversation, wherein Kaelin
Burnside—who was employed by the Sheriff’s Department          threatened an officer who has since resigned from his
and was a chairman of the PAC—began supporting                 position. At the time, Cox was working in the jail along
Kaelin’s opponent in the upcoming election. The PAC            with Burnside and another employee who apparently was
itself, as well as Cox, also seemed to be supporting           previously assigned to the DEA Task Force, but who was
Kaelin’s opponent, which apparently also upset Kaelin.         also reassigned by Kaelin to jail duty for political-related
                                                               reasons.
Sometime around May 15, 2012, Kaelin advised Cox that
he should remove Burnside as a chairman of the PAC, in         Cox avers that his involvement with the PAC, Burnside, or
an apparent attempt to sway the PAC to support his             the election was in no way associated with his employment,
candidacy. Kaelin informed Cox that Burnside was going         and he did not discuss these matters during work hours.
to be transferred to a position working in the Nueces          Cox asserts that his involvement with the political process
County Jail, which he reportedly characterized as a            and his known support for Kaelin’s opponent in the
demotion. Kaelin threatened the same action against Cox,       upcoming election were the causes of his demotion to a
who at the time had been working on a task force for the       position in the jail, as well as his eventual termination.
U.S. Drug Enforcement Administration *308 (“DEA”),
should he ignore Kaelin’s request to remove Burnside from
his chairmanship. Kaelin presented Cox with an ultimatum,
stating he had until May 18, 2012 to respond to Kaelin’s
request. Cox thereafter suspended the PAC for a short
period of time in order to determine his course of action
and to fill vacancies. However, Cox reinstated the PAC,                                    II.
which resumed its activities and held a meeting sometime
around May 28, 2012.                                           Cox then filed this § 1983 action in federal court, naming
                                                               both Nueces County, Texas, a municipality, and Kaelin,
On May 31, 2012, Cox was summoned into his                     individually, as defendants. Cox asserted that the
supervisor’s office, where he was told to call Kaelin on his   defendants maintain a pattern or practice of depriving
cell phone. During the phone conversation, Kaelin              persons of their First Amendment rights, and that
allegedly became very upset, accused Cox of lying to him,      defendants retaliated against him in violation of the First
and remarked, “Remember what I said I was going to do?”        Amendment because he engaged in free speech and
                                                               association in regards to the political process.
 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                            2
Cox v. Kaelin, 577 Fed.Appx. 306 (2014)




                                                                sufficient facts that, if proven, would negate Kaelin’s
In response, Kaelin filed a motion to dismiss under Federal     qualified immunity defense. However, a district court order
Rule of Civil Procedure 12(b)(6) for a failure to state a       denying a government official’s claim of qualified
claim upon which relief can be granted, in addition to          immunity is immediately appealable under the collateral-
raising the defense of qualified immunity. In support of this   order doctrine, provided “it turns on an issue of law.”
motion, Kaelin argued that: (1) Cox’s pleadings were            Ashcroft v. Iqbal, 556 U.S. 662, 672, 129 S.Ct. 1937, 173
conclusory and did not meet the necessary pleading              L.Ed.2d 868 (2009). A district court order ruling on the
standard to survive a motion to dismiss; (2) Cox had not        sufficiency of the pleadings on the basis of qualified
pleaded a policy on which his claim was based; (3) Cox          immunity “turns on an issue of law,” as “evaluating the
had not pleaded sufficient facts to support a claim of          sufficiency of a complaint is not a ‘fact-based’ question of
retaliation for engaging in conduct protected by the First      law.” Id. at 674, 129 S.Ct. 1937. Therefore, the denial of
Amendment; and (4) Cox’s pleadings failed to negate             the motion to dismiss in this case is “an order rejecting
Kaelin’s qualified immunity defense. The matter was             qualified immunity at the motion-to-dismiss stage of a
referred to a United States Magistrate Judge, who found         proceeding,” which gives this Court jurisdiction to review
that Cox had pleaded sufficient facts to support all of the     that order pursuant to the collateral-order doctrine. Id. at
required elements of a First Amendment retaliation claim        672, 129 S.Ct. 1937. Our jurisdiction in this case is not
and had pleaded sufficient facts to negate Kaelin’s             limited to reviewing the rejection of the qualified immunity
qualified immunity defense at the motion to dismiss *309        defense; we also have jurisdiction to review whether the
stage. The Magistrate Judge further found that the issue of     pleadings sufficiently state a claim upon which relief can
whether there was a practice or policy violative of the First   be granted. Id. at 673, 129 S.Ct. 1937 (holding that the
Amendment was not relevant to the cause of action against       Court of Appeals had jurisdiction to review the sufficiency
Kaelin. The Magistrate Judge therefore recommended that         of the pleadings because “the sufficiency of respondent’s
Kaelin’s motion to dismiss be denied. The district court        pleadings is both inextricably intertwined with and directly
thereafter overruled all of Kaelin’s objections to the          implicated by the qualified immunity defense” (internal
Magistrate Judge’s recommendation, adopted its findings         quotation marks and citations omitted)).
and conclusions, and denied Kaelin’s motion to dismiss.
Kaelin then filed a timely notice of appeal.




                                                                                            II.

                      DISCUSSION                                At the outset, Kaelin complains generally that the
                                                                Magistrate Judge relied on matters outside of the pleadings
                                                                in denying his motion to dismiss; namely, Kaelin asserts
                                                                that the Magistrate Judge relied on the pleadings from a
                                                                separate action against Kaelin. Kaelin argues that this is
                             I.                                 reversible error without any further elaboration. However,
                                                                “federal courts are permitted to refer to matters of public
 In his brief, Cox asserts that this Court lacks jurisdiction   record when deciding a 12(b)(6) motion to dismiss,” so
to review the district court’s denial of Kaelin’s motion to     long as the court does not rely on those matters when
dismiss, arguing that the district court did not reject         deciding the motion. Davis v. Bayless, 70 F.3d 367, 372 n.
Kaelin’s defense of qualified immunity, but rather made a       3 (5th Cir.1995) (citing Cinel v. Connick, 15 F.3d 1338,
“preliminary determination” that Cox had pleaded                1343 n. 6 (5th Cir.1994)). If the Magistrate Judge did in
 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                             3
Cox v. Kaelin, 577 Fed.Appx. 306 (2014)




fact rely on pleadings from a separate case, the district         80 (1957)) (internal quotation marks omitted). “While a
court “should have converted the motion to dismiss into a         complaint attacked by a Rule 12(b)(6) motion to dismiss
motion for summary judgment, given the parties notice,            does not need detailed factual allegations, a plaintiff’s
and then considered all of the evidence presented.” Scanlan       obligation to provide the grounds of his entitlement to
v. Tex. A & M Univ., 343 F.3d 533, 539 (5th Cir.2003).            relief requires more than labels and conclusions, and a
“Only if it appears that the district court did rely on matters   formulaic recitation of the elements will not do.” Id.
outside the pleadings should an appellate court treat the         (internal quotation marks, brackets, and citations omitted).
dismissal as a summary judgment.” Fernandez–Montes v.
Allied Pilots Ass’n, 987 F.2d 278, 283 (5th Cir.1993)             “To survive a motion to dismiss, a complaint must contain
(emphasis in original). There is nothing in the Magistrate        sufficient factual matter, accepted as true, to state a claim
Judge’s Memorandum and Recommendation to suggest                  to relief that is plausible on its face.” Iqbal, 556 U.S. at 678,
that the Magistrate Judge placed any reliance *310 on facts       129 S.Ct. 1937 (internal quotation marks omitted). “A
outside the pleadings, including those alleged by Kaelin, in      claim has facial plausibility when the plaintiff pleads
arriving at his conclusions; all of the Recommendation’s          factual content that allows the court to draw the reasonable
findings are fully supported by the pleadings themselves.         inference that the defendant is liable for the misconduct
Further, this Court must give credence to the district court’s    alleged.” Id. “Determining whether a complaint states a
explicit statement that the Recommendation “is based              plausible claim for relief will ... be a context-specific task
strictly on the pleadings.” See id. (citing Ware v.               that requires the reviewing court to draw on its judicial
Associated Milk Producers, Inc., 614 F.2d 413, 414–15             experience and common sense.” Id. at 679, 129 S.Ct. 1937.
(5th Cir.1980)). Therefore, the district court committed no       “But where the well-pleaded facts do not permit the court
error and the Court will review the denial of the motion to       to infer more than the mere possibility of misconduct, the
dismiss solely on the basis of the pleadings.                     complaint has alleged—but it has not shown—that the
                                                                  pleader is entitled to relief.” Id. (internal quotation marks
                                                                  omitted).

                                                                  In order for a public employee to recover for a free speech
                                                                  retaliation claim, the plaintiff must satisfy four elements:
                                                                  “(1) the plaintiff must suffer an adverse employment
                             III.                                 decision; (2) the plaintiff’s speech must involve a matter of
                                                                  public concern; (3) the plaintiff’s interest in commenting
We review the district court’s denial of a motion to dismiss      on matters of public concern must outweigh the
a complaint on the basis of qualified immunity de novo.           defendant’s interest in promoting efficiency; and (4) the
Atteberry v. Nocona Gen. Hosp., 430 F.3d 245, 252 (5th            plaintiff’s speech must have motivated the defendant’s
Cir.2005). “In applying this standard, we accept all well-        actions.” Finch v. Fort Bend Indep. School Dist., 333 F.3d
pleaded facts as true, viewing them in the light most             555, 563 (5th Cir.2003).
favorable to the plaintiff.” Id. (internal quotation marks
omitted).                                                          Cox has pleaded a First Amendment retaliation claim with
                                                                  sufficient facts to render it plausible on its face. It is
A pleading must contain “a short and plain statement of the       plausible from the facts Cox alleges that his reassignment
claim showing that the pleader is entitled to relief,” FED.       to a position in the jail, as well as his discharge, were
R. CIV. P. 8(a)(2), “in order to give the defendant fair          adverse employment decisions. “Adverse employment
notice of what the ... claim is and the grounds upon which        actions are discharges, demotions, refusals to hire, refusals
it rests,” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,          to promote, and reprimands.” Benningfield v. City of *311
555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007) (quoting              Houston, 157 F.3d 369, 376 (1998). Cox’s alleged
Conley v. Gibson, 355 U.S. 41, 47, 78 S.Ct. 99, 2 L.Ed.2d
 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    4
Cox v. Kaelin, 577 Fed.Appx. 306 (2014)




discharge is clearly an adverse employment decision. Id. It      matter of public concern. See id. at 2380. “Speech involves
is also plausible that his reassignment to the jail was an       matters of public concern when it can be fairly considered
adverse employment decision, as he alleges that Kaelin           as relating to any matter of political, social, or other
himself referred to Burnside’s reassignment to the jail as a     concern to the community, or when it is a subject of
demotion. See id. This Court has previously held that            legitimate news interest; that is, a subject of general interest
transfers to jail duty, even without a decrease in pay, can      and of value and concern to the public.” Id. (internal
be adverse employment decisions because “jobs in the jail        quotation marks omitted). “The inquiry turns on the
are not as interesting or prestigious as jobs in the law         ‘content, form, and context’ of the speech.” Id. (quoting
enforcement section.” Click v. Copeland, 970 F.2d 106,           Connick v. Myers, 461 U.S. 138, 147–48, 103 S.Ct. 1684,
110 (5th Cir.1992). We made that finding only after              75 L.Ed.2d 708 (1983)). The content—support for Kaelin’s
reviewing the evidence presented at trial, and thus we can       opponent—and form—participation in a PAC—of the
only make such a finding in this case after further facts        speech at issue clearly support the notion that it involved
have been adduced. However, it is certainly plausible that       matters of public concern, as we have previously held that
a position in the jail is less prestigious or interesting than   “there can be no question that ... associating with political
Cox’s previous position on a DEA task force. Thus, it is         organizations and campaigning for a political candidate[ ]
plausible from the facts alleged, including the loss of          related to a matter of public concern.” Vojvodich v. Lopez,
various benefits, that Cox’s reassignment to the jail was        48 F.3d 879, 885 (5th Cir.1995). The context of the speech,
indeed an adverse employment decision.                           insofar as it occurred in the midst of an upcoming local
                                                                 election, bolsters the conclusion that Cox’s speech
Regarding the second element of a First Amendment                involved a matter of public concern. Kaelin argues that Cox
retaliation claim, we must determine whether it is plausible     has not specifically pleaded any facts that suggest he had
from the pleadings that Cox “spoke as a citizen on a matter      actually engaged in verbal speech, and that this omission
of public concern.” Garcetti v. Ceballos, 547 U.S. 410,          belies any claim that Cox engaged in protected speech.
418, 126 S.Ct. 1951, 164 L.Ed.2d 689 (2006). The first step      However, we have previously held that political
of this inquiry questions whether Cox engaged in First           associations qualify *312 as speech under the First
Amendment speech as a citizen or in his role as a public         Amendment, and thus Kaelin’s argument is meritless. See
employee. See Lane v. Franks, ––– U.S. ––––, 134 S.Ct.           Steadman v. Texas Rangers, 179 F.3d 360, 367 (5th
2369, 2378–80, 189 L.Ed.2d 312 (2014). It is clear that Cox      Cir.1999) (stating that verbal enunciation of political views
did not participate in the PAC and support for Kaelin’s          is not required to receive First Amendment protection;
opponent in the course of his ordinary duties as a public        political association is sufficient in itself). Therefore, it is
employee; on the contrary, Kaelin specifically pleaded that      plausible from the facts alleged that Cox engaged in speech
he never discussed his involvement with the PAC or the           in the role of a citizen on matters of public concern.
upcoming election during work hours. Thus, it is clear that
Cox engaged in these activities as a citizen. His role as a      Kaelin further argues that the district court erred in not
citizen is impacted neither by the relationship between the      conducting a balancing analysis, weighing Cox’s interest
PAC—which is an association of sheriff officers—and his          in commenting on matters of public concern against the
employment as a deputy sheriff, nor by the fact that he was      defendant’s interest in promoting efficiency in the
supporting the opponent of his superior officer in an            workplace, in order to determine the sufficiency of the
upcoming election, as “the critical question ... is whether      pleadings in regards to the third element. Kaelin cites
the speech at issue is itself ordinarily within the scope of     Kennedy v. Tangipahoa Parish Library, 224 F.3d 359 (5th
an employee’s duties, not whether it merely concerns those       Cir.2000), among various other authorities, in support of
duties.” Id. at 2379.                                            the proposition that such a balancing inquiry must be made
                                                                 at the motion to dismiss stage of a proceeding. However,
Next, we must determine whether the speech involved a            Kennedy explicitly opposes this assertion, stating, “The

 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  5
Cox v. Kaelin, 577 Fed.Appx. 306 (2014)




third element, being the factually-sensitive balancing test        on its face,” as it is plausible from the complaint that Cox
that it is, implicates only the summary judgment, not              can succeed on all the elements of a First Amendment
failure to state a claim, analysis.” Kennedy v. Tangipahoa         retaliation claim, and it therefore withstands Kaelin’s
Parish Library, 224 F.3d 359, 366 n. 9 (5th Cir.2000)              motion to dismiss. Iqbal, 556 U.S. at 678, 129 S.Ct. 1937.
(abrogated n other grounds by Twombly, 550 U.S. at 563,
127 S.Ct. 1955). Therefore, such a balancing inquiry is not
warranted at this stage of the proceedings, and it suffices
that Cox’s pleadings, in which he avers he did not discuss
his political affiliations at work, render it plausible that his
interest in commenting on matters of public concern
outweighed Kaelin’s interest in promoting efficiency in the                                      IV.
workplace.
                                                                   Regarding Kaelin’s claimed defense of qualified
Cox has also pleaded sufficient facts to support his claim         immunity, he argues that a *313 heightened pleading
that his transfer to the jail and subsequent termination were      standard applies when the defense of qualified immunity is
motivated by his political activity. Cox specifically pleads       asserted, relying on Schultea v. Wood, 47 F.3d 1427 (5th
that Kaelin threatened a transfer to the jail should Cox           Cir.1995). Kaelin’s argument, however, misreads this
ignore his request to remove Burnside as chairman of the           Court’s opinion in that case. In Schultea, we held that “a
PAC. Cox additionally pleads that Kaelin referenced that           plaintiff suing a public official under § 1983 [must] file a
previous threat in the phone call during which Kaelin              short and plain statement of his complaint, a statement that
actually transferred Cox to the jail. Additionally, Cox            rests on more than conclusions alone.” Schultea v. Wood,
pleads that his support for Kaelin’s opponent was                  47 F.3d 1427, 1433 (5th Cir.1995). We further held that a
“known,” and thus it is plausible that his political activity      district court “may, in its discretion, insist that a plaintiff
and “known support” for Kaelin’s opponent motivated his            file a reply tailored to an answer pleading the defense of
eventual termination, aside from Cox’s further claim that          qualified immunity.” Id. at 1433–34. The power to order
his termination was presumably due to the dissemination            such a detailed reply is based on the authority of Federal
of a recording. Kaelin argues that the ten-month lapse of          Rule of Civil Procedure 7, and was not derived from the
time between Cox’s transfer and his termination                    heightened pleading standards espoused in Federal Rule of
undermines any claim that his termination was motivated            Civil Procedure 9(b). Id. The district court, in its discretion,
by his political activity. However, Kaelin’s argument              did not insist that Cox file such a reply, as it found that he
presupposes that Cox’s political activity and support for          had met his burden to negate the defense of qualified
Kaelin’s opponent ceased upon being reassigned to the jail.        immunity because he had alleged sufficient facts in the
The pleadings support the inference that Cox’s political           short and plain statement that Schultea initially requires.
activity continued following his reassignment, and thus it         We review that decision de novo. Atteberry, 430 F.3d at
is plausible that his termination was also motivated by his        252.
political activity. Whether Cox’s political activity did
indeed continue following his transfer is a question better         In order to negate the defense of qualified immunity, Cox
suited for determination at a later stage of the proceedings.      must plead sufficient facts to make it plausible that
Therefore, it is plausible from Cox’s pleadings that both his      Kaelin’s conduct: (1) violated a “clearly established federal
transfer to the jail and subsequent termination were               constitutional right;” and (2) was not “objectively
motivated by his political activity.                               reasonable in light of clearly established law.” Nunez v.
                                                                   Simms, 341 F.3d 385, 387 (5th Cir.2003). The law is clearly
Accordingly, Cox’s complaint “contain[s] sufficient                established that a public employee may be neither
factual matter ... to state a claim to relief that is plausible    discharged nor demoted in retaliation for exercising his
                                                                   First Amendment Rights. More specifically, the Supreme
 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                    6
Cox v. Kaelin, 577 Fed.Appx. 306 (2014)




Court has consistently held that governmental officials are           general proposition, is, at best, baseless. Therefore, it is
forbidden from discharging public employees for their                 plausible from the facts alleged that Kaelin violated a
political affiliations. See Rutan v. Republican Party of Ill.,        clearly established constitutional right and his conduct was
497 U.S. 62, 110 S.Ct. 2729, 111 L.Ed.2d 52 (1990); Branti            objectively unreasonable. Accordingly, on the face of the
v. Finkel, 445 U.S. 507, 100 S.Ct. 1287, 63 L.Ed.2d 574               pleadings, Cox has negated Kaelin’s qualified immunity
(1980); Elrod v. Burns, 427 U.S. 347, 96 S.Ct. 2673, 49               defense for the purposes of this stage of the proceedings.
L.Ed.2d 547 (1976). Further, we have held that “[t]he law
was established clearly enough in this circuit [as far back
as] January 1988 that a reasonable officer should have
known that if he retaliated against an employee for
exercising his First Amendment rights, he could not escape
liability by demoting and transferring the employee rather
than discharging him.” Click, 970 F.2d at 111. Kaelin                                       CONCLUSION
argues, citing Ashcroft v. al-Kidd, ––– U.S. ––––, 131 S.Ct.
2074, 179 L.Ed.2d 1149 (2011), that these statements of               For the foregoing reasons, the district court’s denial of
law are impermissibly general and thus do not constitute              Kaelin’s motion to dismiss is AFFIRMED.
clearly established law. This argument, wherein Kaelin
attempts to equate the fairly specific principle barring the
                                                                      All Citations
discharge or demotion of public employees for exercising
their First Amendment rights with the broad notion “that              577 Fed.Appx. 306
an unreasonable search or seizure violates the Fourth
Amendment,” which the Court in al-Kidd cited as an overly

Footnotes

*        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published and is not precedent
         except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.




    End of Document                                              © 2019 Thomson Reuters. No claim to original U.S. Government Works.




    WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  7
Tab 3
Keeton Geiger v. Sloan, 780 Fed.Appx. 150 (2019)




                  780 Fed.Appx. 150                           Affirmed.
This case was not selected for publication in West’s
                  Federal Reporter.
See Fed. Rule of Appellate Procedure 32.1 generally           Appeal from the United States District Court for the
governing citation of judicial decisions issued on or         Northern District of Mississippi, USDC No. 1:16-CV-95
 after Jan. 1, 2007. See also U.S.Ct. of App. 5th Cir.
                                                              Attorneys and Law Firms
                 Rules 28.7 and 47.5.
    United States Court of Appeals, Fifth Circuit.            Jim D. Waide, III, Esq., Rachel Pierce Waide, Waide &
                                                              Associates, P.A., Tupelo, MS, Richard Shane McLaughlin,
   Robbie KEETON GEIGER, as Administratrix of
    the Estate of Ricky Keith Keeton, Deceased;               McLaughlin Law Firm, Incorporated, Tupelo, MS, for
      Delisha Keeton Mooney; Megan Archer,                    Plaintiffs-Appellees
                Plaintiffs–Appellees,
                                                              Daniel J. Griffith, Esq., Arnold U. Luciano, Esq., Jacks
                          v.
                                                              Griffith Luciano, P.A., Cleveland, MS, for Defendant-
    Deputy Eric SLOAN, Defendant–Appellant.
                                                              Appellant
                     No. 18-60480
                                                              Before CLEMENT, HAYNES, and WILLETT, Circuit
                           |
                                                              Judges.
                  FILED August 8, 2019
                                                              Opinion
Synopsis
Background: Suspected drug dealer’s daughters brought §
                                                              PER CURIAM:*
1983 action against police officer, alleging that officer
violated dealer’s Fourth Amendment rights by organizing
a no-knock raid and by using excessive force that resulted
in dealer’s death. The United States District Court for the   *151 This qualified-immunity appeal stems from a drug-
Northern District of Mississippi, Sharion Aycock, J., 2018    bust SWAT raid gone wrong. An attempted “no knock”
WL 3025951, denied officer’s motion for summary               entry led to a firefight in which the suspect died. The
judgment on qualified immunity grounds. Officer               suspect’s daughters sued the lead deputy officer, and the
appealed.                                                     district court denied qualified immunity. We AFFIRM that
                                                              denial.


Holdings: The Court of Appeals held that:

fact issue existed as to whether officer had reasonable
suspicion justifying no-knock raid, and
                                                                                          I
fact issue existed as to whether officer could have
reasonably perceived dealer to pose a threat of imminent      Deputy Eric Sloan set up a SWAT raid of suspected drug
harm.                                                         dealer Ricky Keeton. Sloan had been surveilling Keeton

 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                        1
Keeton Geiger v. Sloan, 780 Fed.Appx. 150 (2019)




for about a year. One night, Sloan and his colleague saw                                   II
one of their informants leave Keeton’s trailer home. They
radioed patrol units to stop the informant, and the            Keeton’s daughters sued Deputy Sloan as well as the
responding officers found a glass pipe and                     county. They allege that Sloan violated Keeton’s Fourth
methamphetamine in the informant’s car. The informant          Amendment rights by organizing a no-knock raid and by
told Sloan and his colleague, who arrived on the scene         causing his death.
shortly after, that Keeton had a large amount of meth in his
trailer as well as $20,000 in cash.                            The district court found that Sloan lacked a reasonable
                                                               suspicion that knocking and announcing his presence
Sloan’s colleague prepared an affidavit and search warrant,    would be dangerous or futile. The district court also found
and Judge Fowlkes signed off on it. Right after, Sloan         two genuine issues of material fact—the disparity between
assembled a SWAT team and briefed them on Keeton’s             Sloan’s story and Keeton’s girlfriend’s story; and Sloan’s
property layout, his camera locations, and his several dogs.   *152 own conflicting stories. The court held that these
After arriving at the trailer, the SWAT team went around       disputes of material fact bear on whether Sloan violated
back; their plan—to crease the porch door in with a            Keeton’s Fourth Amendment rights. So it denied him
battering ram and pry it open with a crowbar.                  qualified immunity.

As the team was getting ready, Keeton woke up. Telling
his girlfriend that he’d heard something outside, Keeton
grabbed his pellet gun. The SWAT team then supposedly
rammed the door and pried it open. But Keeton’s girlfriend
says that the deputies never announced who they were and
that Keeton opened the door himself.                                                       III

                                                               The district court had jurisdiction under 28 U.S.C. § 1331.
Deputy Sloan offered two competing reports of what he
                                                               Sloan timely appealed. And this court has jurisdiction to
saw inside the trailer once the door was open: First, in his
                                                               review the denial of qualified immunity to the extent that
official statement, he said that a shirtless Keeton fired a
                                                               it’s based on legal conclusions.1 In other words, we review
black handgun and yelled “you son-of-bitches”; second, in
                                                               only whether certain conduct would be objectively
his deposition, Sloan said that he would not have been able
                                                               unreasonable as a matter of law.2 This court reviews the
to see Keeton unless he’d stepped out onto the porch.
                                                               denial of summary judgment de novo, viewing the facts in
                                                               the light most favorable to the nonmovant.3
A firefight ensued. It’s unclear who shot first. Keeton’s
girlfriend says that Keeton closed the door and the officers
started shooting. In any event, Keeton wound up with 6
bullet wounds and 50 bullet holes in his trailer. Despite
first-aid attempts, Keeton died on the scene. The officers
recovered nine ounces of meth, but the $20,000 was never
found.
                                                                                           IV

                                                               Under Supreme Court precedent, government officials
                                                               have a right to qualified immunity when carrying out their
                                                               duties.4 But under the familiar framework, plaintiffs can
                                                               overcome it by showing that the officer violated their

 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           2
Keeton Geiger v. Sloan, 780 Fed.Appx. 150 (2019)




clearly established right.5 Essentially, it’s a two-prong        nor does it or the accompanying affidavit explain how the
test—(1) whether the officer violated a right; and (2)           officers announcing their presence would create any
whether that right was clearly established. And as the           danger, futility, or risk of inhibiting the investigation.
Supreme Court explained in Wesby, “clearly established”
means that either “controlling authority” explicitly adopts      Second, the plaintiffs allege that knocking would not have
a rule or else there is a robust consensus of persuasive         been problematic for the officers. Although Sloan in his
authority.6                                                      deposition said that the informant told his colleague that
                                                                 Keeton had guns, that issue is not properly before us. The
                                                                 district court found it to be undisputed that no one ever
The plaintiffs here have asserted two Fourth Amendment           questioned the informant about weapons. And thus, under
claims: one based on the no-knock entry and one based on         Supreme Court caselaw, we must accept that finding for
the use of deadly force. We take them in that order.             this interlocutory appeal.11


                                                                 Even if we did have jurisdiction to review this finding, it
                                                                 would not matter. There does appear to be sufficient
                                                                 evidence to create a genuine dispute on this issue. Sloan
                                                                 says that the informant told one officer, who in turn told
                              A                                  another officer, who then told Sloan that Keeton had
                                                                 weapons. But in his deposition, the informant said that no
The plaintiffs successfully alleged a no-knock violation.        one ever asked him about weapons. Nor was this weapon
The Supreme Court established the standard for no-knock          information included in the affidavit or warrant. The
entries in its 1997 decision Richards.7 The officers “must       plaintiffs also allege that the back-door cameras were
have a reasonable suspicion that knocking and announcing         disabled. And the plaintiffs allege that officers cut off the
their presence, under the particular circumstances, would        sewage line before conducting the raid, mitigating the
be dangerous or futile, or that it would inhibit the effective   possibility for evidence destruction. Besides, Sloan in his
investigation of the crime by, for example, allowing the         deposition explained that it was customary for his office to
destruction of evidence.”8 And drug investigations don’t         conduct night-time, no-knock raids for drug busts. Thus
automatically meet this requirement.9 Rather, the court          there are genuine disputes of material fact which bear on
must consider the actual circumstances of each particular        whether conducting a no-knock raid violated Keeton’s
case.10 Because controlling authority dictates that officers     rights. This is not to say that Sloan will not prevail at trial.
must have reasonable suspicion, the alleged violation is         Instead, the plaintiffs have merely alleged a violation. They
clearly established.                                             still have the burden of refuting the officers’ story. In this
                                                                 appeal, the genuineness of factual disputes is not within our
Moving to the supposed violation, there are three reasons        jurisdiction.
why it isn’t clear that Deputy Sloan had reasonable
suspicion; and thus why plaintiffs have alleged a                Third and finally, the independent intermediary doctrine
constitutional violation.                                        does not apply here. Under that doctrine, “if facts
                                                                 supporting an arrest are placed before an independent
*153 First, the warrant doesn’t reveal a reasonable              intermediary such as a magistrate or grand jury, the
suspicion. There is only one reference in the warrant to “no     intermediary’s decision breaks the chain of causation for
knock”—a mention that the officer who prepared the               false arrest, insulating the initiating party.”12 But here, the
affidavit “requests a no-knock search due to officer safety      plaintiffs don’t challenge the warrant; only the no-knock
and the protection of further evidence.” But the warrant         entry. It’s disputed whether the warrant authorizes a no-
does not go so far as to say that it grants a no-knock entry;    knock entry.
 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  3
Keeton Geiger v. Sloan, 780 Fed.Appx. 150 (2019)




                                                                 blazing. In fact, Sloan himself told two conflicting stories:
Thus, the district court was correct to deny qualified           one in which he looked into the trailer and saw Keeton
immunity on this claim.                                          shooting; and one in which he didn’t see Keeton. In any
                                                                 event, the girlfriend’s story directly refutes the idea that the
                                                                 officers shot because they had a gun pointed at them. And
                                                                 if the girlfriend’s story is believed, then Sloan (by his
                                                                 admission) could not have seen a gun. If Sloan did not see
                                                                 a gun, then he could not have reasonably perceived a threat
                                                                 of imminent harm and should not have used deadly force.
                              B
                                                                 Consider, for contrast, the Supreme Court’s 2015 decision
The plaintiffs have also successfully alleged an excessive-      in Mullenix.20 There, the earlier Fifth Circuit holding denied
force claim. As the Supreme Court recently explained in          qualified immunity for an officer who shot a fleeing
Plumhoff, by using excessive force, an officer violates the      fugitive.21 The Supreme Court admonished this court
victim’s right.13 Deadly force is excessive unless the officer   against defining constitutional violations too generally. In
reasonably believes that a suspect poses a threat of serious     other words, courts ought not improperly treat the
harm.14 So often the question is whether perceiving a threat     perception of a threat as a fact question instead of a legal
was reasonable. But that inquiry must be made with *154          question. Yet in that case, although many facts were in
close attention to the particular facts of the case.15           dispute, certain facts the Court found critical were not: that
                                                                 the fugitive claimed to have a gun and was speeding down
                                                                 a highway.22
The Supreme Court has explained several times that
reasonableness is based on the perspective of an officer on
the scene; not clinical hindsight.16 The officer must            Here, that’s not the case. With a disputed story, it’s hard to
“believe that the suspect poses a significant threat of death    assess whether—as a *155 matter of law—Sloan
or serious physical injury to the officer or others.”17 That     reasonably thought that Keeton posed a threat of imminent
threat must be imminent. It cannot be a past threat. As this     harm. The district court was thus right to deny qualified
court explained in Manis, the focus is on what made the          immunity on this basis as well. Because the disputed facts
officer shoot.18 Thus, it’s clearly established that when an     are material to the question of whether a reasonable officer
officer uses deadly force unreasonably, without perceiving       would conclude that Keeton posed a threat of imminent
an imminent threat, that violates a plaintiff’s rights.          harm, we conclude that summary judgment is inappropriate
                                                                 at this stage.
But here there are disputes of material fact that bear on
whether the officers reasonably perceived a threat of                                         ***
imminent harm. Namely, the district court found that there
was a dispute of fact over whether Sloan saw a gun. We           The district court correctly denied qualified immunity.
cannot question the genuineness of that dispute.19 First,        AFFIRMED.
Keeton’s girlfriend’s story completely diverges from
Sloan’s. She says that Keeton opened the door to see the
officers on his patio and, out of fear, closed it. Only after    All Citations
then was there any shooting. But Sloan says that the
officers battered the door in and only shot when they saw        780 Fed.Appx. 150
Keeton with a gun. Yet the girlfriend’s story contravenes
Sloan’s story that Keeton came out of the house guns


 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                  4
Keeton Geiger v. Sloan, 780 Fed.Appx. 150 (2019)




Footnotes

*       Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent
        except under the limited circumstances set forth in 5th Cir. R. 47.5.4.



1       Coleman v. Hous. Indep. Sch. Dist., 113 F.3d 528, 531 (5th Cir. 1997).




2       Brown v. Miller, 519 F.3d 231, 236 (5th Cir. 2008).




3       Plumhoff v. Rickard, 572 U.S. 765, 768, 134 S.Ct. 2012, 188 L.Ed.2d 1056 (2014).




4       Harlow v. Fitzgerald, 457 U.S. 800, 817–18, 102 S.Ct. 2727, 73 L.Ed.2d 396 (1982).




5       Id.; see also Hogan v. Cunningham, 722 F.3d 725, 734 (5th Cir. 2013); Ontiveros v. City of Rosenberg, 564 F.3d 379,
        382 (5th Cir. 2009).



6       District of Columbia v. Wesby, ––– U.S. ––––, 138 S. Ct. 577, 589, 199 L.Ed.2d 453 (2018).




7       Richards v. Wisconsin, 520 U.S. 385, 394–95, 117 S.Ct. 1416, 137 L.Ed.2d 615 (1997).




8       Id. at 394, 117 S.Ct. 1416.




9       Id. at 396, 117 S.Ct. 1416.




10      See id.



    WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                           5
Keeton Geiger v. Sloan, 780 Fed.Appx. 150 (2019)




11    See Behrens v. Pelletier, 516 U.S. 299, 312–13, 116 S.Ct. 834, 133 L.Ed.2d 773 (1996).




12    Cuadra v. Hous. Indep. Sch. Dist., 626 F.3d 808, 813 (5th Cir. 2010) (quoting Taylor v. Gregg, 36 F.3d 453, 456 (5th Cir.
      1994)).



13    Plumhoff, 572 U.S. at 774, 134 S.Ct. 2012.




14    See id. at 774–75, 134 S.Ct. 2012.




15    Mullenix v. Luna, ––– U.S. ––––, 136 S. Ct. 305, 309, 193 L.Ed.2d 255 (2015).




16    Plumhoff, 572 U.S. at 775, 134 S.Ct. 2012; Los Angeles County v. Rettele, 550 U.S. 609, 614, 127 S.Ct. 1989, 167
      L.Ed.2d 974 (2007); Graham v. Connor, 490 U.S. 386, 396–97, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989).



17    Tennessee v. Garner, 471 U.S. 1, 3, 105 S.Ct. 1694, 85 L.Ed.2d 1 (1985).




18    Manis v. Lawson, 585 F.3d 839, 845 (5th Cir. 2009).




19    See Behrens, 516 U.S. at 312–13, 116 S.Ct. 834.




20    Mullenix, 136 S. Ct. at 308–12.




21    Id. at 307.




 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                6
Keeton Geiger v. Sloan, 780 Fed.Appx. 150 (2019)




22    See id. at 310 (“By the time Mullenix fired, Leija had led police on a 25-mile chase at extremely high speeds, was
      reportedly intoxicated, had twice threatened to shoot officers, and was racing towards an officer’s location.... Given Leija’s
      conduct, we cannot say that only someone ‘plainly incompetent’ or who ‘knowingly violate[s] the law’ would have
      perceived a sufficient threat and acted as Mullenix did.”).




End of Document                                                © 2019 Thomson Reuters. No claim to original U.S. Government Works.




 WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works.                                                     7
